DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5, 6, 8-10, 15-17 objected to because of the following informalities:  The separate possibilities for each variable should be delineated by a new line.  Appropriate correction is required.
MPEP 37 CFR 1.75(i) states the following:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for lessening the severity of suppression of heart and kidney rejection, rheumatoid arthritis. leukemia, myelofibrosis, primary polycythemia, primary thrombocythemia, and psoriasis.  The specification does not reasonably provide enablement for lessening the severity of the scope of diseases claimed and for the prevention of rheumatoid arthritis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I). Thus, the claims taken together with the specification imply a compound of formula (I) can treat, prevent, or lessen the severity of a disease or condition responsive to Janus kinase inhibition.  The “treatment” concept” includes amelioration and prevention.  

    PNG
    media_image1.png
    170
    219
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    595
    media_image2.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
LAURENCE (The Open Rheumatology Journal, 2012, 6 (suppl 2: M4), 232-244) describes that JAK kinases are linked to the following conditions: suppression of heart and kidney rejection and 
DEANE describes that rheumatoid arthritis is not preventable presently (Best Practice & Research Clinical Rheumatology, 2013, 27, 467-485, specifically page 474, paragraph 2 to page 480, paragraph 2).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I), their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how janus kinase functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for amelioration or palliation of suppression of heart and kidney rejection, rheumatoid arthritis. leukemia, myelofibrosis, primary polycythemia, primary thrombocythemia, and psoriasis.  
The specification does not provide guidance for lessening the severity of the scope of diseases claimed and for the prevention of rheumatoid arthritis.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating, preventing, or lessening the severity of a disease or condition responsive to Janus kinase inhibition with a substituted 8-(azetidine-1-yl)[1,2,4]triazolo[1,5-a]pyridinyl compound of formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Variable R1a has unclear metes and bounds in the examined claims.  

    PNG
    media_image3.png
    134
    591
    media_image3.png
    Greyscale

The phrase “C1-C6 alkyl optionally substituted by halogen, CN or OH, C1-6 alkoxy, 3-10 membered cycloalkyl, 3-10 membered heterocycloalkyl” is unclear because it is unclear if CN, OH, C1-6 alkoxy, 3-10 membered cycloalkyl, or 3-10 membered heterocycloalkyl are separate embodiments for alkyl substituents or different groups for R1a itself.  Therefore, the phrase has at least two interpretations: 
1) C1-C6 alkyl optionally substituted by halogen, CN, OH, C1-6 alkoxy, 3-10 membered cycloalkyl, 3-10 membered heterocycloalkyl; or 
2) C1-6 alkyl optionally substituted by halogen;
CN, OH, C1-6 alkoxy, 3-10 membered cycloalkyl, 3-10 membered heterocycloalkyl (each a separate group for R1a.  
The first parentheses of “-C(O)-3-10 membered heterocycloakyl optionally substituted by C1-C6 alkyl, 3-7 membered heterocycloakyl” has no closing parentheses.  The absence of a closing parentheses has multiple interpretations: “-C(O)-3-10 membered heterocycloakyl optionally substituted by C1-C6 alkyl, 3-7 membered heterocycloakyl) or “-C(O)-3-10 membered heterocycloakyl optionally substituted by C1-C6 alkyl), 3-7 membered heterocycloalkyl”.  
Conclusion
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CHENG (WO 2016139212, published 9 September 2016) describes compound S (page 63).  This compound neither anticipates nor renders obvious a compound of claim 1 because variable R1a cannot be an alkyl group substituted by a triazole ring.   

    PNG
    media_image4.png
    339
    435
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699